By the Court. —
Benning, J.
delivering the opinion.
There are a number of exceptions in this case, but only two of them were insisted upon in this Court, viz: The ex-*234ceptiorx to the refusal of the Court to accept the defendant’s bond offered during the trial; and the exception to the sen-fence.
(l.) And we think that neither of these is good.
As to the first of them. If Shiver was the' father of the child, the offence was complete when he refused to give the. bond to the examining Justice of the Peace. 10th div. 26th, sec. Penal Code. Walker vs. State, 5. Ga. 491.
And it is a general rule, that for a complete offence, noth - ing short of punishment can be a satisfaction. This offence is no where stated to be an exception to the general rule.
Nor is it clear to us, that it ought to be an exception to that rule.
Were it one, would a party accused of this offence, ever give bond until the moment, when he became satisfied, tha?.' a verdict was made up against him ? And, certainly, anything calculated to encourage men to hold out against the performance of what a law requires of them, ought not tc be a part of that very law itself.
It may admit of a doubt too, whether, under any circumstances, any magistrate, but a Justice of the Peace, has the authority to take a bond of this kind. Cobb’s Dig. 148.
[2.] As to the other, of the two exceptions. It is true that it is a part of the sentence, that the defendant was to be, imprisoned until he paid the fine; but, no doubt, this was made a part of .the sentence, merely to enforce the payment of the fine. With the payment of the fine, this part would have been annulled. And the Court has the right, in the case of every fine, to enforce the payment of the fine, by the imprisonment of the party fined. Indeed, there is no other way by which, the Court can enforce the payment of a fine.
The party accused in this case, did not pretend, that he was unable to pay the fine; arid therefore, did not bring himself within that clause of the law, which says, that, “ if the offender is unable to pay the said.fine or fines, he shall be *235punished by imprisonment in the comon jail for the space of three months. Cobb’s Dig. 818.
So, we think that the decision of the Court below ought to be affirmed.
Judgment affirmed.